                        Case 3:21-cv-05461-WHO Document 14-1 Filed 09/10/21 Page 1 of 2



                   1    CROWELL & MORING LLP
                        Valerie M. Goo (SBN 187334)
                   2    VGoo@crowell.com
                        Raija J. Horstman (SBN 277301)
                   3    RHorstman@crowell.com
                        515 South Flower Street, 40th Floor
                   4    Los Angeles, CA 90071
                        Telephone: 213.622.4750
                   5    Facsimile:     213.622.2690
                   6    Christopher Cole (pro hac vice pending)
                        CCole@crowell.com
                   7    1001 Pennsylvania Avenue NW
                        Washington, DC 20004
                   8    Telephone: 202.624.2500
                        Facsimile:    202.628.5116
                   9
                        Attorneys for Defendant
              10        MOLSON COORS BEVERAGE COMPANY USA LLC 1
              11                                      UNITED STATES DISTRICT COURT

              12                                  NORTHERN DISTRICT OF CALIFORNIA

              13                                              SAN FRANCISCO

              14
                        JOSEPH WAGNER as an individual, on            Case No. 3:21-CV-05461-WHO
              15        behalf of himself, the general public and
                        those similarly situated,                     DECLARATION OF SOFIA COLUCCI
              16                                                      IN SUPPORT OF MOLSON COORS’S
                                             Plaintiff,               MOTION TO DISMISS PLAINTIFF’S
              17
                                   v.                                 COMPLAINT
              18
                        Molson Coors Beverage Company,                Date:
              19                                                      Time:               2:00 PM
                                             Defendant.               Courtroom:          2
              20
                                                                      Action Filed:       July 15, 2021
              21
                                                                      Judge:              Hon. William H. Orrick
              22

              23                                                      [Filed Concurrently with Notice of Motion and
                                                                      Motion to Dismiss Plaintiff’s Complaint;
              24                                                      [Proposed] Order re Motion to Dismiss; Request
                                                                      for Judicial Notice; and [Proposed] Order re
              25                                                      Request for Judicial Notice]

              26

              27
                              Molson Coors Beverage Company USA LLC was erroneously sued as Molson Coors
                               1

              28       Beverage Company.
  C ROWELL                                                                    COLUCCI DECL. ISO MOLSON COORS’S
& M ORING LLP                                                                  MOT. TO DISMISS PL.’S COMPL.; CASE
ATTORNEYS AT LAW
                                                                                           NO. 3:21-CV-05461-WHO
                       DCACTIVE-62945875.1
                        Case 3:21-cv-05461-WHO Document 14-1 Filed 09/10/21 Page 2 of 2



                   1                               DECLARATION OF SOFIA COLUCCI
                   2   I, Sofia Colucci, declare as follows:
                   3           1.      I am over 18 years of age. I am currently the Vice President – Marketing, Miller
                   4   Family of Brands, and was the Vice President of Innovations and subsequently the Vice President
                   5   of North American Innovations at Molson Coors Beverage Company USA LLC (“Molson
                   6   Coors”) during the times relevant to the development and initial commercialization of Vizzy Hard
                   7   Seltzer, and, as such, I am authorized to make this Declaration. I have personal knowledge of the
                   8   facts stated in this Declaration and, if called as a witness, I could and would testify competently
                   9   thereto. I make this Declaration in support of Molson Coors’s Motion to Dismiss Plaintiff Joseph
              10       Wagner’s Complaint, filed concurrently herewith.
              11               2.      Molson Coors’s Vizzy Hard Seltzer product is an outgrowth of a program that
              12       Molson Coors started in May 2018 to focus on different types of alcoholic beverages that could
              13       distinguish over what was already in the market based on their ingredients. Molson Coors
              14       researched and developed a hard seltzer product with antioxidant vitamins as part of this
              15       initiative.
              16               3.      Molson Coors started testing potential brand names for the product in July 2019
              17       and committed to use the “Vizzy” name in September 2019.
              18               4.      Vizzy was not in production or available in retail stores in 2018 or 2019. Molson
              19       Coors launched the Vizzy product nationwide in April 2020.
              20

              21               I declare, under penalty of perjury and under the laws of the United States of America that
              22       the foregoing is true and correct.
              23

              24               Executed this 10th day of September, 2021 at Chicago, Illinois.
              25

              26                                                                     _______________________
              27                                                                     Sofia Colucci
              28
  C ROWELL                                                                          COLUCCI DECL. ISO MOLSON COORS’S
& M ORING LLP                                                           -1-          MOT. TO DISMISS PL.’S COMPL.; CASE
ATTORNEYS AT LAW
                                                                                                 NO. 3:21-CV-05461-WHO
                       DCACTIVE-62945875.1
